Title: To George Washington from Major General Nathanael Greene, 11 July 1779
From: Greene, Nathanael
To: Washington, George


        
          Sir
          New Windsor July 11th 1779
        
        I inclose your Excellency a return of the Boats on and to the Westward of the Delaware. If your Excellency has any particular directions respecting them I shall be glad to receive them. I am with esteem Your Excellencys Most obedient humble Serv.
        
          Nath. Greene Q.M.G.
        
      